              Case 3:18-cv-03050-JCS Document 33 Filed 02/26/19 Page 1 of 4



 1 VASUDHA TALLA (SBN 316219)
   SEAN RIORDAN (SBN 255752)
 2 AMERICAN CIVIL LIBERTIES UNION FOUNDATION
   OF NORTHERN CALIFORNIA, INC.
 3
        39 Drumm Street
 4      San Francisco, CA 94111
        Telephone: (415) 621-2493 ext. 308
 5      FAC: (415) 255-8437

 6 Attorneys for Plaintiff ACLU of Northern California

 7 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 8 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 9 KIMBERLY A. ROBINSON (DCBN 233155)
   Assistant United States Attorney
10
          450 Golden Gate Avenue, Box 36055
11        San Francisco, California 94102-3495
          Telephone: (415) 436-7298
12        FAX: (415) 436-6748
          Kimberly.robinson3@usdoj.gov
13
   Attorneys for Defendant United States Immigration and Customs Enforcement
14
                                   UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
                                       SAN FRANCISCO DIVISION
17

18   AMERICAN CIVIL LIBERTIES UNION OF )                CASE NO. 3:18-cv-03050-JCS
     NORTHERN CALIFORNIA,              )
19                                     )
          Plaintiff,                   )                STIPULATION AND [PROPOSED] ORDER
20                                     )                RE: SETTLEMENT AND DISMISSAL WITH
       v.                              )                PREJUDICE
21                                     )
     UNITED STATES IMMIGRATION AND     )
22   CUSTOMS ENFORCEMENT,              )
                                       )
23        Defendant.
24
            Plaintiff American Civil Liberties Union of Northern California (“plaintiff”) and defendant
25
     United States Immigration and Customs Enforcement (“defendant”) hereby enter into this Stipulation
26
     and [Proposed] Order Re Settlement and Dismissal With Prejudice (“Stipulation”), as follows:
27

28
     STIPULATION AND [PROPOSED] ORDER RE: SETTLEMENT AND DISMISSAL WITH
     PREJUDICE
     CASE No: 3:18-cv-03050-JCS        1
                  Case 3:18-cv-03050-JCS Document 33 Filed 02/26/19 Page 2 of 4



 1           WHEREAS, on May 23, 2018, plaintiff filed its Complaint under the Freedom of Information

 2 Act (“FOIA”), 5 U.S.C. § 552, as amended;

 3           WHEREAS, plaintiff and defendant wish to avoid any further litigation and controversy and

 4 compromise fully any and all claims and issues that have been raised, or could have been raised in this

 5 action;

 6           NOW, THEREFORE, in consideration of the mutual promises contained in this Stipulation, and

 7 other good and valuable consideration, receipt of which is hereby anticipated, the parties agree as

 8 follows:

 9           1.       Defendant shall pay to plaintiff the amount of eight thousand five hundred and ninety-

10 seven dollars and sixty-eight cents ($8,597.68) in full and complete satisfaction of plaintiff’s claims for

11 attorney’s fees, costs, and litigation expenses under the FOIA in the above-captioned matter. This

12 payment shall constitute full and final satisfaction of any and all of plaintiff’s claims for attorneys’ fees,

13 costs, and litigation expenses in the above-captioned matter, and is inclusive of any interest. Payment of

14 this money will be made by electronic funds transfer, and plaintiff’s counsel will provide the necessary

15 information to defendant’s counsel to effectuate the transfer. Defendant will make all reasonable efforts

16 to make payment within sixty (60) days of the date that plaintiff’s counsel provides the necessary

17 information for the electronic funds transfer and this Stipulation is approved by the Court, whichever is

18 later, but cannot guarantee payment within that time frame.

19           2.       Upon the execution of this Stipulation, plaintiff hereby releases and forever discharges

20 defendant, its successors, the United States of America, and any department, agency, or establishment of

21 the United States, and any officers, employees, agents, successors, or assigns of such department,

22 agency, or establishment, from any and all claims and causes of action that plaintiff asserts or could

23 have asserted in this litigation, or which hereafter could be asserted by reason of, or with respect to, or in

24 connection with, or which arise out of, the FOIA request on which this action is based or any other

25 matter alleged in the Complaint, including but not limited to all past, present, or future claims for

26 attorneys’ fees, costs, or litigation expenses in connection with the above-captioned litigation.

27           3. The provisions of California Civil Code Section 1542 are set forth below:

28        "A general release does not extend to claims which the creditor does not know or suspect
     STIPULATION AND [PROPOSED] ORDER RE: SETTLEMENT AND DISMISSAL WITH
     PREJUDICE
     CASE No: 3:18-cv-03050-JCS                    2
                  Case 3:18-cv-03050-JCS Document 33 Filed 02/26/19 Page 3 of 4



 1           to exist in his favor at the time of executing the release, which if known by him must
             have materially affected his settlement with the debtor."
 2
             Plaintiff, having been apprised of the statutory language of Civil Code Section 1542 by its
 3
     attorneys, and fully understanding the same, nevertheless elects to waive the benefits of any and all
 4
     rights it may have pursuant to the provision of that statute and any similar provision of federal law.
 5
     Plaintiff understands that, if the facts concerning any liability under FOIA or liability for attorneys’ fees,
 6
     costs, or litigation expenses are found hereafter to be other than or different than the facts now believed
 7
     by it to be true, the Stipulation shall be and remain effective notwithstanding such material difference.
 8
             4.       Execution of this Stipulation and its approval by the Court shall constitute dismissal of
 9
     this case with prejudice pursuant to Fed. R. Civ. P. 41(a).
10
             5.       The parties acknowledge that this Stipulation is entered into solely for the purpose of
11
     settling and compromising any remaining claims in this action without further litigation, and it shall not
12
     be construed as evidence or as an admission on the part of defendant, the United States, its agents,
13
     servants, components, or employees regarding any issue of law or fact, or regarding the truth or validity
14
     of any allegation or claim raised in this action, or as evidence or as an admission by the defendant
15
     regarding plaintiff’s eligibility for or entitlement to attorneys’ fees, costs, or other litigation expenses
16
     under FOIA. This Stipulation is entered into by the parties for the purpose of compromising disputed
17
     claims and avoiding the expenses and risks of litigation. This Stipulation shall not be used in any manner
18
     to establish liability for fees or costs in any other case or proceeding involving defendant.
19
             7.       This Stipulation is binding upon and inures to the benefit of the parties hereto and their
20
     respective successors and assigns.
21
             8.       If any provision of this Stipulation shall be held invalid, illegal, or unenforceable, the
22
     validity, legality, and enforceability of the remaining provisions shall not in any way be affected or
23
     impaired thereby.
24
             9.       This Stipulation shall constitute the entire agreement between the parties, and it is
25
     expressly understood and agreed that this Stipulation has been freely and voluntarily entered into by the
26
     parties hereto. The parties further acknowledge that no warranties or representations have been made on
27
     any subject other than as set forth in this Stipulation.
28
     STIPULATION AND [PROPOSED] ORDER RE: SETTLEMENT AND DISMISSAL WITH
     PREJUDICE
     CASE No: 3:18-cv-03050-JCS        3
               Case 3:18-cv-03050-JCS Document 33 Filed 02/26/19 Page 4 of 4



 1          10.     The persons signing this Stipulation warrant and represent that they possess full authority

 2 to bind the persons on whose behalf they are signing to the terms of the Stipulation.

 3          11.     This Stipulation may not be altered, modified or otherwise changed in any respect except

 4 in writing, duly executed by all of the parties or their authorized representatives.

 5          12.     The Stipulation may be executed in counterparts and is effective on the date by which

 6 both parties have executed the Stipulation.

 7          SO STIPULATED AND AGREED.

 8 DATED: February 22, 2019                               Respectfully submitted,

 9                                                        DAVID L. ANDERSON
                                                          United States Attorney
10
                                                           /s/ Kimberly A. Robinson
11                                                        KIMBERLY A. ROBINSON*
                                                          Assistant United States Attorney
12                                                        Attorneys for Defendant U.S.
                                                          Immigration and Customs
13                                                        Enforcement
14
     DATED: February 22, 2019
15
                                                           /s/ Vasudha Talla
16                                                        VASUDHA TALLA
                                                          Attorney for Plaintiff ACLU of
17                                                        Northern California

18

19 * In compliance with Civil Local Rule 5-1(i), the filer of this document attests that all signatories listed
   have concurred in the filing of this document.
20

21                                                                              S DISTRICT
                                                                             ATE           C
                                                                            T
                                                                                                   O
                                                                        S




22
                                                                                                    U
                                                                       ED




     PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                                     RT
                                                                   UNIT




23
                                                                                                            R NIA




24 DATED: February 26, 2019                                                                    Spero
                                                                   NO




                                                                                     seph C.
                                                                             Judge Jo
                                                                                                           FO




                                                          The Honorable Joseph Spero
                                                                    RT




25
                                                                                                       LI




                                                          United StatesE Magistrate Judge
                                                                        H




                                                                                                       A




                                                                            RN                         C
                                                                                               F
26                                                                               D IS T IC T O
                                                                                       R
27

28
     STIPULATION AND [PROPOSED] ORDER RE: SETTLEMENT AND DISMISSAL WITH
     PREJUDICE
     CASE No: 3:18-cv-03050-JCS        4
